Me. Chie-e Justice Hernández
delivered the opinion of the court.
Pursuant to an order entered by the District Court of Hu-macao on October 20, 1914, to secure the effectiveness of the judgment in an action of debt brought by Juan Nogueras Pe-draza against Juan Canell in the said court, a Mercedes automobile, license No. 772, was attached as the property of Canell. Thereupon Francisco Bird Quiñones, after furnishing the security required by the Act of March 14, 1907, as amended March 12, 1908, filed in that court on November 28, 1914, a complaint of intervention in ownership against Nogueras and Canell, claiming the ownership of the automobile and alleging that it belonged to him on and before the date of the attachment, because although it was in the possession of Canell when the attachment was levied, he was not the owner but simply held possession of it.
Defendant Nogueras answered the complaint of the in-tervenor, alleging that the attached automobile belonged to *165liis co-defendant, Jnan Canell, to wliom the intervenor, Francisco Bird Quiñones, had sold it for the sum of $700 long before the levy of the attachment, payable $300 in cash and $400 in instalments, the dates of which wer e not fixed but de - pended upon the receipts from Canell’s work, Bird Quiñones having retained the automobile in his possession and the license to operate it in Porto Rico as security for the payment of the balance of the purchase price. Nogueras also alleged that his claim ag'ainst Canell was for $789.73 with legal interest of % per cent monthly from May 23, 1911, and the costs, disbursements and attorney fees, and that judgment had been entered accordingly against Juan Canell.
The case went to trial and on June 21, 1916, the court rendered judgment dismissing the complaint of intervention and ordering that as the automobile belonged to Juan Canell the attachment should stand as levied, and that Francisco Bird Quiñones and his sureties should pay Nogueras, the plaintiff in the principal action, the sum of $789.63.
From that judgment’Bird Quiñones appealed to this court on the ground that the District Court of Humacao had committed manifest error in weighing the evidence.
After holding in its opinion that the automobile license appeared in the name of the intervenor at the time the attach, ment was levied, but that the latter had already sold it to Juan Canell for $700, payable $300 in cash and the balance in in-stalments, Canell to have the use of the car, the District Court of ITumacao expressed itself as follows:
“It is true that the evidence was contradictory, for, although the intervenor, Bird Quiñones, and his witnesses attempted to show that the transaction between said intervenor and Juan Canell was merely a contract of lease, the’ court is of the opinion that a preponderance of evidence was introduced by the attorney for Juan Nog'ueras Pedraza tending to prove the fundamental fact of the sale of the automobile by Francisco Bird Quiñones to Juan Canell.”
The evidence of the plaintiff and.that of defendant No-gueras is, in fact, contradictory, and the court, whose province *166it was to adjust the conflict, decided against the plaintiff, and it has not been shown to us that the court was influenced by-passion, prejudice, or partially or committed manifest error in weighing the evidence, the only cases in which this court, in accordance with its repeatedly established jurisprudence, would interfere with the weighing of the evidence by the trial court.
Pursuant to section 108 of the Law of Evidence, it devolved upon Francisco Bird Quiñones to prove his claim, and the evidence introduced by him at the trial not being satisfactory in the light of that offered by the defendant, his 'action cannot prosper.
For the foregoing reasons the judgment appealed from should be

Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.